DETAILED CORRESPONDENCE
Claim Status
This Office Action is in response to the claims filed with RCE on 01/05/2022.
Claims 1-9, 11-16 and 18-21 are pending while 10 and 17 are canceled.
Claims 1-9, 11-16 and 18-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the rejection under 35 U.S.C. 103, Applicant continue to have the opinion  that Geisert does not disclose the RMS rules or policies are dynamically re-evaluating whenever the user subsequently attempts to access the downloaded content because Geisert states that the Figs. 1-2 approaches “are not dynamically re-evaluated for policy enforcement whenever protected content is accessed on a client device” [0016] hence neither Clifford ‘874, Ginter, nor Kapoor remedy this deficiency of the background of Geisert. Accordingly, withdrawal of this rejection is respectfully requested.
Examiner fully considers the Applicant’s position, but respectfully disagree because Applicant did not provide a different definition to the terms “evaluating and dynamically re-evaluating” and the dynamically re-evaluating is not defined any different than evaluating as they are given the broadest reasonable interpretation in light of the Specification as such Applicant’s admitted prior art discloses,
In the example of FIG. 1, user 101 may send document 155 (which is encrypted and which has a copy of the signed publishing license containing the user-defined policies attached thereto) to user 102. Before user 102 can open document 155, user 102 must supply user data 122 and the publishing license from document 155 to RMS server 150 for verification. User data 122 may include the necessary credentials such as a password associated with user 102. This process is done via an RMS client-enabled application running on a computing device associated with user 102. Specifically, when user 102 selects document 155 for opening, the RMS client-enabled application running on the computing device associated with user 102 calls RMS server 150 to request and acquire an end-user license. RMS server 150 determines, based on user data 122 and the publishing license from document 155 and checking with AD server 170, if user 102 should have access to document 155 (which is authored by user 101 in the example of FIG. 1). If user 102 has no right at all to access document 155, RMS server 150 does not issue an end-user license. If user 102 is permitted to access document 155 (e.g., per a permission by user 101 as established with AD server 170), RMS server validates user 102 based on user data 122 and issues end-user license 125. End-user license 125 enables the RMS client-enabled application running on the computing device associated with user 102 to decrypt and access document 155 in accordance with terms and conditions set forth in end-user license 125.
Suppose user 202 is allowed to access content server 280 and download encrypted document 255 from enterprise content repository 290 using a client application running on a computing device associated with user 202. Policy enforcement agent 245 may be configured to monitor application events and call RMS server 285 when user 202 selects encrypted document 255 for opening. RMS server 285 may evaluate enterprise content usage policies 288 and provide instructions to policy enforcement agent 245. Policy enforcement agent 245, in turn, ensures that enterprise content usage policies 288 are appropriately applied to the document at issue. For example, encrypted document 255 may have a policy that allows for full access when encrypted document 255 was first downloaded by user 202. However, it has since been replaced with a read-only policy. This information is communicated to policy enforcement agent 245 at the time when user 202 selects to open encrypted document 255. In accordance with the new read-only policy, policy enforcement agent 245 will operate to decrypt document 255 and allow document 255 to be opened on the computing device associated with user 202 as a read-only document.” (In at least Pars. 9 and 15)
Therefore, given the broadest reasonable interpretation of the claim in light of the Applicant’s Specification, Geisert discloses as prior art, providing, by the DMS server, content for download to the DRMS client on the user device (Fig. 2; Pars. 14-15); receiving, by a DRMS server from the DRMS client, a request for a use license for the content on the user device (Figs. 1-2; Pars. 9); evaluating, by the DRMS server in communication with the DMS server which provided the content, a Rights Management Services (RMS) rule or a policy for the content in response to a user attempt to access the downloaded content on the user device (Fig. 2; Par. 15); dynamically re-evaluating, by the DRMS server in communication with the DMS server which provided the content, a Rights Management Services RMS rule or a policy for the content whenever a user attempts to access the downloaded content on the user device, the dynamically re-evaluating including determining whether the policy is current and applicable to the content (Fig. 2; Par. 15), determining, by the DRMS server, an access permission for a user to access the content on the user device (Fig. 1; Par. 9); accessing, by the DRMS server, a current policy that is applicable to the content (Par. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11-12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in the background of the specification (citations to PGPub of Specification, Geisert (US 2015/0220881), Clifford (US 8,812,874), Ginter (US 2003/0105721) in view of Kapoor et al. (US 2014/0189783).
With respect to claims 1, 8 and 15, Geisert discloses a method, computer program product and a system comprising:
providing, by the DMS server, content for download to the DRMS client on the user device (Fig. 2; Pars. 12, 14-15); 
receiving, by a DRMS server from the DRMS client, a request for a use license for the content on the user device (Figs. 1-2; Pars. 9);
evaluating, by the DRMS server in communication with the DMS server which provided the content, a Rights Management Services (RMS) rule or a policy for the content in response to a user attempt to access the downloaded content on the user device (Fig. 2; Par. 15);
dynamically re-evaluating, by the DRMS server in communication with the DMS server which provided the content, the Rights Management Services RMS rule or a policy for the content whenever the user subsequently attempts to access the downloaded content on the user device, the dynamically re-evaluating including determining whether the policy is current and applicable to the content (Fig. 2; Par. 15),
determining, by the DRMS server, an access permission for the user to access the content on the user device (Fig. 1; Par. 9);
accessing, by the DRMS server, a current policy that is applicable to the content (Par. 15).
Geisert does not explicitly discloses a document management system (DMS) server comprising: a processor; a non-transitory computer-readable medium storing instructions translatable and executed by a processor, the stored instructions when translated by the processor cause the DMS to perform; and a digital rights management system (DRMS) server comprising: a processor; a non-transitory computer-readable medium: and stored instructions when translatable and executed by the processor, the stored instructions when translated by the processor cause the DRMS to perform; generating, by the DRMS server, an encrypted use license for the content; and sending, by the DRMS server, the encrypted use license for the content to the user device (Figs. 1, 4; Col. 8, Line 42-Col. 9, Line 7).  Clifford ‘874 discloses a document management system (DMS) server (Storage System) comprising: a processor; a computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor, the stored instructions when translated by the processor cause the DMS to perform (Figs. 1, 5; Col. 3, Lines 44-Col. 5, Line 59; Col. 9, Line 8-Col. 10, Line 30): and a digital rights management system (DRMS) (RMS) server comprising: a Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Geisert nor Clifford ‘874 explicitly discloses receiving, by (DMS) server, a request for content from DRMS client on a user device.  Ginter discloses receiving, by (DMS) server, a request for content from DRMS client on a user device (Figs. 1, 2, 7-8; Pars. 455-495, 736, 1134, 1881, 1885, 2198-2199, 2207, 2240-2243, 2327, 2329).  Therefore, it would have been obvious Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Geisert, Clifford ‘874 nor Ginter specifically disclose, wherein a result of the dynamically re-evaluating indicates that the policy is not current or applicable to the content.  However, this describes the dynamically re-evaluating.  As the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite nonfunctional descriptive material.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  It has been held that where the printed matter is not functionally related to the 
Kapoor discloses accessing, by the server, through the server, a current policy, according to the current policy (Figs. 1-2; Pars. 43, 50, 69-78, 85-86, 92-93).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the evaluation (dynamically re-evaluating) of user access to content at the time when an attempt is made to access document on the client device based on current policy of the content (Par. 15) or Geisert, Clifford ‘874, Ginter in view of accessing, by the server, through the server, a current policy, according to the current policy (Figs. 1-2; Pars. 43, 50, 69-78, 85-86, 92-93) of Kapoor in order to allow access to specific content on the computing device associated with user based on current/latest policy of the content (Geisert, Par. 15) and to allow access to contents only based on current/updated policies (Kapoor, Pars. 69-78, 85).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 2, 9 and 16, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.  Additionally, Clifford ‘874 discloses further comprising: accessing an enterprise library where the RMS rule is stored (Pars. 45, 48, 97).
With respect to claim 3, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.  Additionally, Ginter discloses wherein the DRMS server 
With respect to claims 4, 11 and 18, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.  Additionally, Clifford ‘874 describes wherein the dynamically re-evaluating is performed each time a request for a use license for the content is received by the DRMS server (Abstract, Fig. 3; Col. 2, Lines 39-44; Col. 7, Line 50-Col. 8, Line 25).
With respect to claims 5, 12 and 19, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.  Additionally, Ginter describes wherein the determining whether the policy is current and applicable to the content comprises utilizing a content identifier associated with the content in determining one or more current policies applicable to the content (Figs. 5B, 22, 35; Pars. 1242-1251, 1348).

Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art in the background of the specification (citations to PGPub of Specification, Geisert (US 2015/0220881)), Clifford (US 8,812,874), Ginter (US 2003/0105721) in view of Kapoor et al. (US 2014/0189783) in view of Clifford (US 8,977,849).
With respect to claims 6, 13 and 20, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.
Geisert nor Clifford ‘874 explicitly disclose receiving a request from the client device to download the document of the first type; to download and responsive to a request to access the document of the first type on the client device, dynamically re-evaluating the rights management rule, the dynamically re-evaluating including determining applicability and application of the Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc.
Neither Geisert, Clifford ‘874, Ginter nor Kapoor specifically disclose performing, by the DRMS server: applying a rights management rule to items in an enterprise library, the items including a document of a first type, the rights management rule referencing a first policy, generating a content key for the document of the first type; encrypting the document of the first type with the content key; generating and encrypting a publishing license for the document of the first type using a server public key, the publishing license for the document of the first type containing the content key and a content identifier for the document of the first type; and sending the encrypted document of the first type and the encrypted publishing license for the document of the first type to the client device in response to the request from the client device the document of the first type.  Clifford ‘849 discloses applying a rights management rule to items in an enterprise library (Figs. 1, 7; Col. 3, Lines 34-50; Col. 4, Lines 11-28; Col. 10, Line 66-Col. 11, Line 26), the items including a document of a first type (Col. 3, Lines 34-50), the rights management rule referencing a first policy (Col. 2, lines 21-35), generating a content key for the document of the first type (Col. 4, Line 11-38); encrypting the document of the first type with the content key (Abstract; Col. 1, Lines 47-59; Col. 2, lines 21-35); generating and encrypting a publishing license for the document of the first type using a server public key (Abstract, Figs. 5; Col. 1, Lines 47-59; Col. 2, Lines 21-53 Col. 4, Lines 11-28; Col. 6, Lines 5-24), the publishing license for the document of the first type containing the content key and a content identifier for the document of the first type (Col. 4, Lines 11-28); and sending the encrypted document of the first type and the encrypted publishing license for the document of the first type to the client device in response to the request from the client device the document of the first type (Col. 4, Lines 11-39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the calling of the RMS server by the Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 7 and 14, Geisert, Clifford ‘874, Ginter, Kapoor in view of Clifford ‘849 describes all the limitations as described above.  Additionally, Ginter disclose dynamically re-evaluating, by the DRMS server, the rights management rule, the dynamically re-evaluating including determining applicability and application of the first policy to the document of the first type (Figs. 35, 43, 45-46; Pars. 1348, 1423, 1440-1448, 2251).
With respect to claim 21, Geisert, Clifford ‘874, Ginter in view of Kapoor describes all the limitations as described above.  Additionally, Clifford ‘874 disclose further comprising:
decrypting, by the user device, the encrypted use license for the content using a key of the user device to obtain a content key (Figs. 4, 5; Col. 6, Line 24-Col. 7, Line 12; Col. 8, Lines 42-62; Col. 9, Lines 20-67);
decrypting, by the user device, the content on the user device using the content key (Figs. 1, 4-5; Col. 8, Line 56-Col. 9, Line 7); and
enforcing, by the user device, one or more permissions in relative to the content (Fig. 4; Col. 6, Line 66-Col. 7, Line 12; Col. 8, Line 56-Col. 9, Line 7).
Neither Geisert, Clifford ‘874, Ginter nor Kapoor specifically disclose private key nor decrypting the use license to obtain the current policy from the encrypted use license for the content, the current policy.  Clifford ‘849 discloses private key (Figs. 2, 7; Col. 5, Line 47-Col. 6, Line 24) and decrypting the use license to obtain the current policy from the encrypted use license for the content, the current policy (Col. 4, Lines 18-39).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the decrypting and accessing of the document via the use license issued by RMS server to the RMS client-enabled application running on the computing device associated with user (Par. 9) of Geisert, Clifford ‘874, Ginter, Kapoor in view of private key (Figs. 2, 7; Col. 5, Line 47-Col. 6, Line 24) and decrypting the use license to obtain the current policy from the encrypted use license for the content, the current policy (Col. 4, Lines 18-39) of Clifford ‘849 in order to decrypt the document and allow the document to be opened on the computing device associated with the user as a read-only document (Geisert, Par. 15) and inforce the policies that protect the contents within a specific document and protect content from being decrypted by anatomized entities by implementing server based policies (Clifford ‘849, Col. 3, Lines 34-50).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Mustajarvi (US 2013/0034019); Provides discloses accessing and auditing of a current policy for a content of a user device (Abstract, Figs. 4-5; Pars. 59-78).
PGPub Hohlfeld et al. (US 2012/0311655); Hohlfeld discloses receiving, by a document management system (DMS) server, a request for content from a digital rights management system (DRMS) client on a user device; providing, by the DMS server, content for download to the DRMS client on the user device; dynamically re-evaluating, by the DRMS server in communication with the DMS server which provided the content, a Rights Management Services (RMS) rule or a policy for the content whenever a user attempts to access the downloaded content on the user device, the dynamically re-evaluating including determining whether the policy is current and applicable to the content, wherein a result of the dynamically re-evaluating indicates that the policy is not current or applicable to the content (Fig. 3; Pars. 63, 90)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685